Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-5, and 7-10 are pending in the application.


Response to Amendment
The objection to the Title is withdrawn.
The claim 5 objection for insufficient antecedent basis is withdrawn
The 35 USC 112(f), 6th paragraph Interpretation is withdrawn based on replacing “unit” with “sensor.”

Response to Arguments
Applicant’s arguments with respect to the 35 USC 101 rejection are persuasive, as per pages 11-12, Applicant’s arguments. The 35 USC 101 rejection is withdrawn.
As per claim 3, the 35 USC 112(b), 2nd paragraph rejection is withdrawn based on Applicant’s clarification as described on page 12, Applicant’s arguments, in light of the instant amendment.
The 35 USC 103 rejections are withdrawn in light of Applicant’s arguments based upon amending claims 1, 3, and 5 to include “wherein the control device automatically controls operation of the heat exchange unit based on whether the heat exchange unit is determined to be dirty based on the temperature difference continuously falling within the range for the time 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The prior art alone or in combination does not teach or suggest the inclusion of:
wherein the control device automatically controls operation of the heat exchange unit based on whether the heat exchange unit is determined to be dirty based on the temperature difference (e.g. emphasis added) continuously falling within the range for the time period longer than the predetermined set determination period, combination with the claim as a whole.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRIN D DUNN whose telephone number is (571)270-1645.  The examiner can normally be reached on M-Sat (10-8) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DARRIN D DUNN/Patent Examiner, Art Unit 2117